DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	 The amendment filed May 20, 2021 is acknowledged and has been entered.  Claims 1, 5-7, 12, and 24 have been amended.  

2.	Claims 1, 2, 5-8, 10, 12, and 16-26 are pending in the application and have been examined.

Election/Restrictions
3.	As previously noted the restriction and election requirement set forth in the Office action mailed November 14, 2018 has been withdrawn in favor of rejoinder of the claimed subject matter.

Grounds of Objection and Rejection Withdrawn
4.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed November 20, 2020.

Priority
5.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the earlier filing date of Provisional Application No. 62/183,058 is acknowledged.  
However, claims 1, 2, 5, 6, 10, 12, and 16-26 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of claims 1, 2, 5, 6, 10, 12, and 16-26 is deemed the filing date of the international application (i.e., PCT/US16/38713), namely June 22, 2016.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 1, 2, 5-8, 10, 12, and 16-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Beginning at page 10 of the amendment filed May 20, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	(a)	Claim 2 recites, “wherein detecting the presence of CCR5 on circulating tumor cells comprises using flow cytometry to detect CCR5 on circulating tumor cells [italics added for emphasis]”.  This recitation renders the claim indefinite because it is unclear how flow cytometry must be used to detect CCR5 on circulating tumor cells.  Is CCR5 detected on circulating tumor cells by flow cytometry or by some unspecified process that involves the use of flow cytometry?  How must flow cytometry be used to detect CCR5 on circulating tumor cells?
	In response to the above query, rather than appropriately answering the questions asked such that the record is clear as to how the claims are to be construed, Applicant has remarked, “Applicants submit that one of skill in the art would clearly understand what 
	If deemed appropriate it is suggested that this issue may best be remedied by amending claim 2 to recite “wherein detecting the presence of CCR5 on circulating tumor cells is performed by flow cytometry”.
	(b)	Claim 19 is indefinite because it recites, “using flow cytometry to detect CCR5 on circulating tumor cells”.  It is unclear how flow cytometry must be used to detect CCR5 on circulating tumor cells.  How must flow cytometry be used to detect CCR5 on circulating tumor cells?
	As with regard to claim 2, Applicant has remarked, “Applicants submit that one of skill in the art would clearly understand what is meant by and how to detect a surface protein using flow cytometry and therefore, be able to clearly and precisely define the metes and bounds of the claimed invention.”  However, as explained above, the issue at hand is not whether or not a skilled artisan would know how to detect a surface protein using flow cytometry; rather the issue here is how it should be understood that flow cytometry must be used in practicing the claimed invention to detect the presence of CCR5 on circulating tumor cells.  Again, since Applicant has not answered the query, the record remains unclear as to what subject it is that is regarded as the invention and just how flow cytometry must be used to detect CCR5 on circulating tumor cells.  
	If deemed appropriate it is suggested that this issue may best be remedied by 
	(c)	The claims use the designation “CCR5” as the sole means of identifying the polypeptides to which the claims refer.  The use of laboratory designations only to identify a particular polypeptide or a class of polypeptides renders the claims indefinite because different laboratories may use the same laboratory designations to define completely distinct polypeptides and because the same polypeptide might be known by any number of different aliases. 
Indeed that seems to be the case in this instance since it appears that “CCR5” may also be known by a number of other aliases that include: “CKR5”, “CD195”, “CKR-5”, “CCCKR5”, “CMKBR5”, “IDDM22”, and “CC-CKR-5”.
In addition, it is aptly noted that the same term is often used in the art to describe not one polypeptide, but rather a plurality of polypeptides, which might be structurally and/or functionally related, but otherwise distinct.  For example, the same terms are often used to describe various isoforms that are encoded by a single gene, which result from translation of alternatively spliced transcripts of that gene1; as another example, a single term is frequently used to identify multiple different polypeptides that occur in different species of animals, which although sharing certain structural and/or functional characteristics have distinct structures and/or functions (e.g., orthologs and paralogs)2.  
35 U.S.C. § 112(b) requires the claim define the metes and bounds of the subject matter that is regarded as the invention with such clarity and particularity to permit the skilled artisan to know or determine infringing subject matter; because the designation “CCR5” used to describe the polypeptide(s) to which the claims are directed does not 3. 
It is suggested that this issue might be remedied by amending the claims to include a recitation of the amino acid sequence(s) of the polypeptide or polypeptides to which the claims are directed by reference to the sequence identification number(s) of the amino acid sequence(s) of the polypeptide(s) as set forth in the Sequence Listing. This is because the amino acid sequence of a polypeptide is a unique identifier that unambiguously defines a given polypeptide.
Notably at page 11 of the amendment filed May 20, 2021 Applicant has remarked that “Applicants submit that one of skill in the art would clearly understand that CCR5 of the present invention comprises any variants of C-C chemokine receptor type 5 that are expressed on CTCs and therefore, be able to clearly and precisely define the metes and bounds of the claimed invention.”  
It is now clear that the designation “CCR5” is not being used to refer to a single polypeptide but rather a plurality of structurally and/or functionally disparate polypeptides that share the designation and which are variants of one another; even so it is not clear which polypeptides are those to which the claims are directed.
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the 
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention4.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 

8.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

9.	Claims 1, 2, 5-7, 10, 12, and 16-26 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	Beginning at page 11 of the amendment filed May 20, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
To begin, it is noted that at page 11 of the amendment filed May 20, 2021 Applicant has remarked that “Applicants submit that one of skill in the art would clearly understand that CCR5 of the present invention comprises any variants of C-C chemokine receptor type 5 that are expressed on CTCs and therefore, be able to clearly and precisely define the metes and bounds of the claimed invention.”  Therefore it is evident that the designation “CCR5” is not being used to refer to a single polypeptide but rather a plurality of structurally and/or functionally disparate polypeptides that share the designation and which are variants of one another; yet it appears that there is no factual evidence disclosed by this application or otherwise made of record that supports Applicant’s assertion that cancer in any given subject is effectively treated using  “a CCR5 inhibitor”, even if it is found that the circulating tumor cells in the subject express “CCR5”.  Moreover it is submitted that the specification does not adequately describe the claimed subject matter with any of the requisite clarity and particularity to reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application.  This is because, rather than describing the effective treatment of cancer in a in vitro (see, e.g., Figure 3).  The description of this method might at best support a claim to a method of treating breast cancer expressing CCR5 in a human patient, said method comprising administering to the patient an effective amount of maraviroc or vicriviroc to inhibit the migration and invasion of the cancer cells and metastasis of the cancer; but it would not be viewed as adequate to support the far broader subject matter encompassed by the instant claims since there is no evidence to support the assertion that maraviroc or vicriviroc or any other “CCR5 inhibitor” can be effectively used to treat cancer in any given non-human subject afflicted by any given type of cancer, even if the cancer expresses “CCR5”.  This is because the art is highly unpredictable and it cannot be presumed a priori that maraviroc or vicriviroc, for example, will act to inhibit an activity or biologic function of “CCR5” polypeptide in an animal other a human so as to inhibit the migration and invasion of cancer cells expressing the polypeptide in the other animal and thereby inhibit metastasis.  Moreover, it cannot be predicted whether any other “CCR5 inhibitor” that may be known or discovered will be found to be effective to inhibit an activity or biologic function of a “CCR5” polypeptide occurring in a non-human animal and/or whether when it is administered to a non-human animal having cancer expressing CCR5 it will be effective to treat the cancer.  The art is replete with examples of therapeutic agents that act to inhibit an activity of a polypeptide in a human but do not act to inhibit the activity of the homolog of the human polypeptide occurring in a non-human animal.  So then, in general, the ability of any given “CCR5 inhibitor” to inhibit the activities of a plurality of different “CCR5 polypeptide” occurring in a variety of different species of animals must be determined empirically. 
Nevertheless, as explained in the preceding Office action, the claims are drawn to a method intended for use in treating any given type of cancer in a subject with cancer by 
Here again Applicant is reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In this instance, there is no language that adequately describes with any of the requisite clarity and particularity at least a substantial number of “CCR5 inhibitors” that are suitably and effectively used in practicing the claimed invention to achieve the claimed therapeutic objective of treating any given type of cancer in a subject.  A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.  
While the written description requirement can by satisfied without an actual reduction to practice, the disclosure of a catalog of potentially effective substances that might be found to be useful in practicing the claimed invention does not fulfill the written description requirement.  Recognizing that the claims are drawn to a method comprising administering to a subject an unspecified substance having the ability to inhibit an unspecified activity or function of “CCR5”, it is aptly noted that the Federal Circuit has  only their functional activity, e.g., the ability to inhibit an activity of CCR5 so as to inhibit the proliferation of cancer cells, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding a material or substance that has the ability to inhibit an activity of “CCR5”, which can be used in practicing the claimed invention to achieve the claimed objective; without such a material or substance, it is impossible to practice the invention.
It cannot be predicted a priori whether any given substance inhibits an activity or function of “CCR5” just because maraviroc, for example, inhibits binding of human CCR5 to a ligand thereof.  The ability of any given material or substance to inhibit an activity or function of “CCR5” and to be useful in treating any given type of cancer in a subject must be determined empirically.
Here Applicant is reminded that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568). 
“‘The purpose of the [written] description requirement [of section 112, first paragraph] is to state what is needed to fulfill the enablement criteria. These requirements may be viewed separately, but they are intertwined.’ Kennecott Corp. v. Kyocera Int'l, Inc., 835 F.2d 1419, 1421, 5 USPQ2d 1194, 1197 (Fed.Cir.1987), cert. denied, 486 U.S. 1008, 108 S.Ct. 1735, 100 L.Ed.2d 198 (1988). ‘The written description must communicate that which is needed to enable the skilled artisan to make and use the claimed invention.’ Id.”  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 U.S.P.Q.2d 1111 (Fed. Cir. 1991).
In addition, although the skilled artisan could potentially identify a material or substance that might be used in practicing the claimed invention by screening pluralities of different materials or substances to determine which, if any, are capable of inhibiting an activity of “CCR5” and which of those are capable of being used to treat cancer in a subject, it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
Absent the adequate description of a representative number of members of the genus of agents to which the claims are directed, the supporting disclosure amounts to no more than a mere invitation to identify a material or substance that can be used as an agent for treating cancer by inhibition of an activity of “CCR5”.    
Here it is noted that possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was “ready for cannot be achieved by disclosing only one species within the genus.  Accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  Moreover, because, in this instance, the claims encompass a genus of substances having the ability to inhibit an activity of “CCR5”, so as to be effectively used to treat cancer in a subject, but which otherwise vary considerably, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  In this instance, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; Applicant has not shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; and Applicant has not described distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention at the time the application was filed.  
The specification describes a few inhibitors of human CCR5, which include most notably maraviroc and vicriviroc5, but these inhibitors are not reasonably considered representative of the genus of “CCR5 inhibitors” to which the claims are directed.  This, as explained, is largely because the claimed inhibitor need not be composed of any particular material, have any particular structure, or act by any one particular mechanism to inhibit any one particular activity or function of “CCR5”.
From the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of 

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

Again, while one could potentially test a plurality of different substances to identify any that have the requisite functional characteristics of the claimed inhibitor, a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011). So, in this case, it seems the actual inventive work of producing at least a substantial number of the claimed “CCR5 inhibitors” would be left for subsequent inventors to complete.  
 “Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
In this case, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed method to treat cancer in a subject.
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Lastly, since the claims are not necessarily limited to known materials having the properties of the claimed “CCR5 inhibitor” but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993).
Turning briefly again to claim 7, which is directed to particular “CCR5 inhibitors” that include but are not limited to maraviroc and vicriviroc, as noted, it appears that these two compounds are the only ones that are described by this application as actually having the capability of inhibiting migration and invasion of metastatic breast cancer cells (see, e.g., Figure 3).  Quite possibly the other compounds to which claim 7 is directed may not have the functional characteristics of either maraviroc or vicriviroc and may not be found to inhibit metastatic tumor cell migration and/or invasion.  Therefore, at best, given the disclosure, it would only be obvious to try to practice the claimed invention to treat cancer in a subject using one of the “CCR5 inhibitors” other than maraviroc and vicriviroc, but Applicant is reminded that “while the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc) (citations omitted).
Addressing one other issue, claim 25 is directed to “a PARP inhibitor”.  This agent is described by function alone.  As discussed at length above such a description lacks the requisite clarity and particularity necessary to convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application.
At page 12 of the amendment filed May 20, 2021 Applicant has traversed the propriety of maintaining this ground of rejection arguing that a skilled artisan would readily recognize that the inventors were in possession of the claimed methods of identifying and treating CCR5 inhibitor-susceptible cancer at the time of filing because the specification clearly and unambiguously define a substantial number of species of CCR5 inhibitors such that the genus of CCR5 inhibitors is adequately defined.
The Examiner disagrees.  The reasons why the specification would not reasonably convey Applicant’s possession of the claimed invention as of the filing date of this application have been discussed at length above.  Applicant has provided no sound scientific reasoning to rebut the position that has been taken and in particular has failed to explain why the disclosure of the finding that maraviroc or vicriviroc are capable of inhibiting the migration and invasion of the cells through a Matrigel™-coated membrane in vitro (see, e.g., Figure 3) would reasonably convey Applicant’s possession of the claimed invention as of the filing date of this application, where the claimed invention is not so limited and is instead a method of treating any given type of cancer in any given subject by administering to the subject a substance that is simply described as being “a CCR5 inhibitor”.  Moreover Applicant has provided no factual evidence to support the assertion that maraviroc and vicriviroc  or any other “CCR5 inhibitor”, known or yet to be discovered, will be found to be capable of inhibiting an activity or function of “CCR5” in any subject other than a human.  Due to the fact that the “CCR5” homologs of other species of animals may have structures that differ rather substantially from that of a human CCR5 polypeptide that is inhibited by maraviroc and vicriviroc it cannot be presumed that any given “CCR5 inhibitor” such as maraviroc and vicriviroc will be found to be effectively used to inhibit the “CCR5” in any given subject (e.g., a dog).  This is well-known and should come as no surprise to Applicant, but to illustrate the point made J. Biol. Chem. 2015 Apr 24; 290 (17): 11041-51).  Lau et al. reports the finding that the specificity of a given CCR5 inhibitor is conferred by a single amino acid residue; see entire document (e.g., the abstract).  This reports underscores the unpredictable nature of the art and emphasizes the need for empirical determination of the capability of any given “CCR5 inhibitor” to not only inhibit “CCR5” in any given subject but also to function as necessary to inhibit metastasis.  Applicant is again reminded that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  As discussed, there is in fact such unpredictability and as a consequence it cannot be presumed a priori that any given type of cancer in any given subject may be effectively treated using the claimed invention by administering to the subject a substance that is simply described as being “a CCR5 inhibitor”.  
Once again Applicant is reminded that the purpose of the written description requirement is to state what is needed to fulfill the enablement criteria and if the written description fails to communicate that which is needed to enable the skilled artisan to make and use the claimed invention then the written description requirement has not been met.  Here one skilled in the art could not immediately envisage, recognize, or distinguish at least a substantial number of the genus of “CCR5 inhibitors” that are suitably and effectively used in practicing the claimed invention to achieve the claimed therapeutic objective because the vast majority of its members are described by their function alone (i.e., the ability to inhibit “CCR5” as it is expressed by the circulating tumor cells of any given subject).  As a consequence the specification does not describe the claimed invention with the requisite clarity and particularity that is necessary to state what materials are needed to fulfill the enablement criteria and therefore the claims merely bid one skilled in the art to complete the inventive process by discovering the identities of a substantial number of the “CCR5 inhibitors” that can be used.
The same may be said of the “PARP inhibitors”, which are to be used in practicing the invention according to claim 25.  These inhibitors need not be composed of any 
For additional clarity it is noted that there is a distinction between a disclosure that might constitute a description sufficient to anticipate or render obvious the claimed subject matter and a disclosure that adequately describes whole of the claimed invention.  The two are not the same.  “As the court pointed out, ‘the description of a single embodiment of broadly claimed subject matter constitutes a description of the invention for anticipation purposes ..., whereas the same information in a specification might not alone be enough to provide a description of that invention for purposes of adequate disclosure....’ Id. at 970, 169 USPQ at 797 (citations omitted)”.  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1562, 19 U.S.P.Q.2d 1111, 1115 (Fed. Cir. 1991).  Therefore, while the specification teaches treating cancer comprising administering to a human patient having cancer expressing CCR5 an effective amount of maraviroc or vicrivroc to inhibit the metastasis of the cancer, as does the prior art, the disclosure thereby, although it would be viewed as sufficient to anticipate or render obvious the claimed subject matter, if it were prior art, does not adequately describe the whole of the claimed invention.  
Thus, although Applicant’s arguments have been carefully considered, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

10.	Claims 1, 2, 5-7, 10, 12, and 16-26 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for using a method of treating cancer comprising does not reasonably provide enablement for using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
	Beginning at page 13 of the amendment filed May 20, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the 
“[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice6), it cannot be practiced without undue experimentation.
In addition, it is submitted that it cannot be presumed that just because maraviroc may be used to inhibit binding of CCR5 to a ligand thereof and thereby inhibit breast cancer cells migration and invasion that any other material or substance, even if capable of inhibiting an activity or function of CCR5, will also be found to be capable of inhibiting migration and invasion of tumor cells.
Furthermore just because the migration and invasion of metastatic breast cancer cells expressing CCR5 is inhibited in vitro in the presence of maraviroc, it cannot be presumed that any given tumor cell will also be found to express CCR5 and will be susceptible to an inhibitor of CCR5.  
Addressing claim 12 in particular, the claimed invention is a method of identifying and treating a cancer in a subject by identifying the cancer in the subject as “susceptible to a CCR5 inhibitor when CCR5 is found to be present on the circulating tumor cells” in the subject, but it cannot be presumed that just because a tumor cell expresses CCR5 any given substance that inhibits some unspecified activity or biologic function of CCR5 will be effectively used to treat the cancer in a subject.  Therefore it is submitted that one 
In this instance it is submitted that the specification does little more than state a hypothesis and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify “a CCR5 inhibitor, which acts to inhibit an activity or function of “CCR5” and which can be used to treat cancer in a subject; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
At page 13 Applicant has argued that the specification teaches a number of different “CCR5 inhibitors” and that Jiao et al. and Aldinucci et al., both of which were published after the filing date of this application7, teach additional inhibitors, but the claims are not so limited.  The claims invite one skilled in the art to complete the inventive process by discovering which substances are capable of acting as “CCR5 inhibitors” and which of those can be used in practicing the claimed invention to treat any given type of cancer in any given subject; but extending such an invitation to the skilled artisan and showing the skilled artisan how the claimed invention is to be practiced without undue experimentation are not the same.  The experimentation necessary to discover the identities of a substantial number of substances that are only described by this application as being capable of inhibiting “CCR5”, which are suitably and effectively used in practicing the claimed invention to treat any given type of cancer in any given subject, is not routine but complex and challenging.  Just consider the vast number of man-hours spent and expense that have already been incurred by a large number of investigators in the pursuit of finding “CCR5 inhibitors” for use in treating HIV, which is evident given the readily available literature on the subject; the pursuit of finding CCR5 inhibitors” for use in treating cancer will be no different.   
Considering all of the facts it is submitted that at best this application is only reasonably enabling of the use of a method of treating cancer comprising administering 8
In conclusion, although Applicant’s arguments have been given careful consideration, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claims 1, 2, 5-8, 10, 12, 16, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2013/0303512-A1.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) 
Beginning at page 14 of the amendment filed May 20, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
U.S. Patent Application Publication No. 2013/0303512-A1 (Pestell) teaches a method of treating malignant breast cancer in a human subject, said method comprising determining CCR5 expression levels in a biological sample acquired from the subject and administering to the subject an effective amount of maraviroc to inhibit the formation of breast cancer metastases9; see entire document (e.g., the abstract; paragraphs [0076] and [0180]; and Figure 11).  Pestell teaches that the expression of CCR5 by tumor cells is determined using an antibody that specifically binds to CCR5 and a flow cytometer (see, e.g., paragraph [0330] and Figure 9).  Pestell teaches that the expression of CCR5 by tumor cells is also determined by immunohistochemical analysis (see, e.g., paragraph [0362]).  Pestell discloses that a cancer subject whose cancer has been classified as CCR5-expressing cancer is diagnosed as likely at risk for developing metastasis of the cancer (see, e.g., paragraph [0182]).  Pestell discloses that their experiments revealed that maraviroc, an inhibitor of human CCR5, is capable of reducing the number of metastatic tumor cells in the lungs of experimental animals by 40% and suggests that the in vivo anti-metastatic effect of maraviroc is caused by a reduction in the number of cancer cells that colonize the target organ from the circulation10 (see, e.g., paragraph [0358]).  Pestell further discloses that the in vivo anti-metastatic effect of maraviroc was 
Applicant has argued that the Pestell et al. does not describe detecting circulating tumor cells expressing CCR5.
The Examiner disagrees for the reasons set forth above.  Again Pestell teaches a method of treating malignant breast cancer in a human subject, said method comprising determining CCR5 expression levels in a biological sample acquired from the subject and administering to the subject an effective amount of maraviroc to inhibit the formation of breast cancer metastases.  As noted Pestell describes “metastasis” as “the transfer of malignant tumor cells, or neoplasm, via the circulatory or lymphatic systems or via natural body cavities, usually from the primary site of neoplasia to a distant site in the body, and subsequent development of secondary tumors or colonies in the new location” (paragraph [0299]).  The circulatory system is understood to be an organ system that permits blood and lymph to circulate throughout the body.  Thus, this disclosure is understood to indicate that CCR5-expressing metastatic tumor cells in the blood or lymph are capable of forming colonies (metastases) in organs or tissues remote from the site of the primary lesion unless the colonization is blocked by maraviroc.  Therefore it is submitted that the disclosure by Pestell would be understood to indicate that the disclosed method comprises detecting circulating tumor cells expressing CCR5 in a biological sample acquired from the subject (e.g., blood).
Applicant has further argued that “CTCs” (circulating tumor cells) are distinct from primary tumor cells expressing CCR5 in the circulation of a subject (i.e., primary tumor cells present in the blood of the subject) but that it is Applicant’s position that because CTCs are different from these tumor cells the prior art’s disclosure does not anticipate the claimed invention.  In response, while it is not completely understood how or why “primary” circulating tumor cells are supposedly not the same as the cells to which the claims refer, it would seem that Applicant may be relying upon features that are not recited in the rejected claims; but nevertheless it is aptly noted that the specification discloses in paragraph [0015] at page 4 that the invention comprises “measuring the presence of CCR5 on the patient’s primary breast tumor by measuring the CCR5 on circulating tumor cells [emphasis added]”, which suggests that there is no distinction made between the primary tumor cells and the tumor cells that are in circulation.  According to the disclosure it may be determined if the primary tumor expresses CCR5 by determining if the circulating tumor cells express CCR5; this implies there is no distinction between the primary tumor cells and the tumor cells that have disseminated from the primary tumor and are present in the circulation.  Thus it is not clear how or why the disclosure by Wang et al, which Applicant has remarked teaches the distinct nature of CTCs when compared to primary tumor cells, is relevant.  If one is capable of measuring the presence of CCR5 on the patient’s primary breast tumor by measuring the CCR5 on circulating tumor cells, so as to determine if the tumor may be treated using an inhibitor of CCR5, as indicated by the specification, it would seem that any distinction that might be made is not of concern.  Rather it would seem that the only concern is whether or not the tumor cells in the subject express CCR5 such that the cells may be then be expected to be susceptible to treatment with the inhibitor.  Thus, it would seem that Applicant may be relying upon features that are not recited in the rejected claims or which are disclosed by this application.
Accordingly Applicant’s arguments, though carefully considered, have not been found persuasive.

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

16.	Claims 18-24 and 26 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Application Publication No. 2013/0303512-A1 in view of Sicoli et al. (Cancer Res. 2014; 74 (23): 7103-14) and Kim et al. (Cancer Res. 2005 May 1; 65 (9): 3707-15).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or 
Beginning at page 15 of the amendment filed May 20, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
U.S. Patent Application Publication No. 2013/0303512-A1 (Pestell) teaches that which is set forth in the above rejection of claims 1, 2, 5-8, 10, 12, 16, and 17 under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2013/0303512-A1 (Pestell).
As noted above Pestell teaches the use of a combination of anticancer drugs that include maraviroc or vicriviroc be used to treat cancer (see, e.g., paragraph [0007]; and claims 11-14), but does not expressly teach the use of paclitaxel. 
	Sicoli et al. teaches the CCR5 antagonist maraviroc blocks the formation of bone metastases by metastatic prostate cancer cells; see entire document (e.g., the abstract).
Kim et al. teaches the use of a combination of a bisphosphonate agent (zoledronate) with protein tyrosine kinase inhibitor (STI571) and an anticycling drug (paclitaxel) for the treatment of prostate cancer bone metastasis; see entire document (e.g., the abstract).  As Kim et al. teaches the systemic administration of zoledronate with STI571 and paclitaxel produced a significant preservation of bone structure, a decrease in tumor incidence and weight, and a decrease in incidence of lymph node metastasis (see, e.g., the abstract). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to treat metastatic prostate cancer in a subject having the disease by administering to the subject an effective amount of maraviroc to inhibit the formation of prostate cancer metastases to the bone as suggested by Pestell in 
Applicant has argued that the Pestell et al. does not describe detecting circulating tumor cells expressing CCR5.
The Examiner disagrees for the reasons set forth above.  Again Pestell teaches a method of treating malignant breast cancer in a human subject, said method comprising determining CCR5 expression levels in a biological sample acquired from the subject and administering to the subject an effective amount of maraviroc to inhibit the formation of breast cancer metastases.  As noted Pestell describes “metastasis” as “the transfer of malignant tumor cells, or neoplasm, via the circulatory or lymphatic systems or via natural body cavities, usually from the primary site of neoplasia to a distant site in the body, and subsequent development of secondary tumors or colonies in the new location” (paragraph [0299]).  The circulatory system is understood to be an organ system that permits blood and lymph to circulate throughout the body.  Thus, this disclosure is understood to indicate that CCR5-expressing metastatic tumor cells in the blood or lymph are capable of forming colonies (metastases) in organs or tissues remote from the site of the primary lesion unless the colonization is blocked by maraviroc.  Therefore it is submitted that the disclosure by Pestell would be understood to indicate that the disclosed method comprises detecting circulating tumor cells expressing CCR5 in a biological sample acquired from the subject (e.g., blood).
If, arguendo, Pestell would not be understood to indicate that the disclosed method comprises detecting circulating tumor cells expressing CCR5 in a biological sample acquired from the subject (e.g., blood), then it would have been obvious to do so because it would be recognized that the tumor cells in the blood or circulation of the subject are tumor cells that disseminated from the primary tumor.  If the objective is to determine if the tumor may be effectively treated using maraviroc, and it must be known then that the tumor cells express CCR5, then, it would only have been a matter of common sense to collect a sample of blood comprising circulating tumor cells to make that determination by 
Applicant has argued that it would not be expected that circulating tumor cells express CCR5, but the point of determining if circulating tumor cells express CCR5, so as to be treated with maraviroc, is just that – and therefore it is not understood why such an argument should ever be made.  Perhaps the circulating tumor cells express CCR5 will be found not to express CCR5 and then perhaps the cancer will not be effectively treated using maraviroc; but as the prior art suggests, if the cells do express CCR5, then it should be expected that the cancer will be effectively treated using maraviroc since maraviroc has been described as being capable of inhibiting the formation of prostate cancer metastases to the bone.
Then, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant is reminded that the test for obviousness is not whether the claimed invention is expressly taught by a reference, otherwise it would anticipate; rather the test is what the teachings thereof would have suggested to those of ordinary skill in the art at the time of the invention.  Notably, obviousness must be established by modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  Given the disclosures by prior art, which in combination suggest a potential solution to at least one of the problems associated with the effective treatment of cancer, Applicant is reminded that when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
Accordingly, it is submitted that it would have been obvious to one ordinarily skilled as of the effective filing date of the claimed invention to have practiced the claimed method to treat prostate cancer in a human subject by administering to the subject an 
It is submitted that this matter represents a clear, “text-book” case of obviousness under 35 U.S.C. § 103.
The claimed process utilizes known compounds in a known way to achieve predictable results.
It is no surprise that maraviroc is effective to inhibit the formation of prostate cancer metastases to the bone because this property of maraviroc is taught by the prior art; and therefore it is no surprise that administering to a cancer patient an effective amount of maraviroc to inhibit the formation of prostate cancer metastases to the bone is an effective means by which the disease is treated. 
“[The] combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results,” KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 [82 USPQ2d 1385, 1389] (2007).
Thus, the case of obviousness meets the appropriate standard for obviousness under 35 U.S.C. § 103, since the whole of the claimed process is taught or suggested by the prior art, where there is some teaching, suggestion, incentive, or inference found in the applied references, or in knowledge generally available to the artisan of ordinary skill in the art, which would have motivated the artisan to practice the claimed invention with a reasonable expectation of success.  
 
Double Patenting
17.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

18.	Claims 1, 2, 5, 7, 8, 10, 12, and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 and 14 of U.S. Patent No. 9,453,836.  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-8 and 14 of U.S. Patent No. 9,453,836 are drawn to a method of treating a subject who has or is at risk for metastasis of a basal breast cancer, the method comprising: 
(a) providing a tumor sample from the subject; 
(b) measuring the level of expression of CCR5 in the sample, wherein the measuring is performed by:
(i) an RNA-based assay selected from the group consisting reverse transcription polymerase chain reaction or a microarray assay; or 
(ii) an immunoassay selected from the group consisting of immunohistochemical staining or fluorescence activated cell sorting; 
(c) comparing the expression level of CCR5 in the tumor sample with the expression level of CCR5 in a control sample; 
(d) detecting an elevated expression level of CCR5 in the tumor sample as compared to the expression level of CCR5 in a control sample; and 

Accordingly the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the patent anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.
At page 19 of the amendment filed May 20, 2021 Applicant has requested that this issue be held in abeyance until an indication of allowable subject matter.
Applicant’s remark has been carefully considered but such issues may not be held in abeyance.
Concerning a fully responsive reply to a non-final Office action, it is noted that 37 C.F.R. § 1.111(b) states: 

In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner ’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated.  The applicant ’s or patent owner ’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section [underling added for emphasis].

The issue at hand is not a matter of form, but rather the substantive issue.  An amendment which does not comply with the provisions of 37 C.F.R. 1.121(b), (c), (d), and (h) may be held not fully responsive.  See M.P.E.P. § 714.02.  Accordingly, Applicant should either traverse the propriety of this ground of rejection or remedy the issue by appropriately amending the claims in this application (or the application with conflicting claims) or by filing a terminal disclaimer.

19.	Claims 1, 2, 5, 7, 8, 10, 12, and 16 are directed to an invention not patentably distinct from claims 1-8 and 14 of commonly assigned U.S. Patent No. 9,453,836.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other because for the reasons set forth in the above rejection of claims 1, 2, 5, 7, 8, 10, 12, and 16 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 and 14 of U.S. Patent No. 9,453,836.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned U.S. Patent No. 9,453,836, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this requirement will result in a holding of abandonment of the application.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

20.	Claims 1, 2, 5-8, 10, 12, 16, and 17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of copending Application No. 16/363,981.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-21 of the copending application are drawn to a method for treating CCR5-expressing cancer and/or managing metastasis thereof in a subject comprising administering to the subject an effective amount of a CCR5 antagonist or more particularly either maraviroc or vivriviroc to inhibit colonization of organs and tissues distal to the site 11.  According to claim 11, for example, the method comprises identifying the CCR5-expressing cancer cells as being enriched for CCR5 expression by FACS analysis and as being suitably treated using the claimed method on the basis of the level of expression of CCR5 by the cancer cells in a biological sample.  According to claim 14, for example, the cancer is either breast cancer or prostate cancer.  Then claim 22 is drawn to a method for identifying a cancer in a subject that is suitably treated using the claimed method for treating CCR5-expressing cancer and/or managing metastasis thereof in a subject and comprises the steps of identifying whether a cancerous tissue is enriched for CCR5 expression and administering to the subject an effective amount of a CCR5 antagonist or more particularly either maraviroc or vivriviroc to inhibit colonization of organs and tissues distal to the site of the primary lesion by the CCR5-expressing cancer cells in the circulatory system.  Accordingly the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the copending application anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the copending application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
At page 19 of the amendment filed May 20, 2021 Applicant has requested that this issue be held in abeyance until an indication of allowable subject matter.
Applicant’s remark has been carefully considered but such issues may not be held in abeyance.
Concerning a fully responsive reply to a non-final Office action, it is noted that 37 C.F.R. § 1.111(b) states: 

In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner ’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated.  The applicant ’s or patent owner ’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section [underling added for emphasis].

The issue at hand is not a matter of form, but rather the substantive issue.  An amendment which does not comply with the provisions of 37 C.F.R. 1.121(b), (c), (d), and (h) may be held not fully responsive.  See M.P.E.P. § 714.02.  Accordingly, Applicant should either traverse the propriety of this ground of rejection or remedy the issue by appropriately amending the claims in this application (or the application with conflicting claims) or by filing a terminal disclaimer.

21.	Claims 1, 2, 5-8, 10, 12, 16, and 17 are directed to an invention not patentably distinct from claims 1-22 of commonly assigned copending Application No. 16/363,981.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other because for the reasons set forth in the above provisional rejection of claims 1, 2, 5-8, 10, 12, 16, and 17 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of copending Application No. 16/363,981.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned copending Application No. 16/363,981, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this requirement will result in a holding of abandonment of the application.
A showing that the inventions were commonly owned at the time the invention in 

22.	Claims 1, 2, 5, 7, 8, 10, 12, and 16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15, 16, 18-24, and 26-30 of copending Application No. 15/275,050.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 15, 16, 18-24, and 26-30 of the copending application are drawn to a method reducing metastasis of breast cancer in a subject comprising administering to the subject an effective amount of a CCR5 antagonist or more particularly either maraviroc or vivriviroc to inhibit colonization of organs and tissues distal to the site of the primary lesion by the CCR5-expressing cancer cells in the circulatory system12.  According to claim 22, the method further comprises identifying the subject as being at risk for developing metastases on the basis of the level of expression of CCR5 by the cancer cells in a biological sample by measuring the level of expression of CCR5 in the sample.  Accordingly the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the copending application anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the copending application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
At page 19 of the amendment filed May 20, 2021 Applicant has requested that this issue be held in abeyance until an indication of allowable subject matter.
Applicant’s remark has been carefully considered but such issues may not be held in abeyance.
Concerning a fully responsive reply to a non-final Office action, it is noted that 37 

In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner ’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated.  The applicant ’s or patent owner ’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section [underling added for emphasis].

The issue at hand is not a matter of form, but rather the substantive issue.  An amendment which does not comply with the provisions of 37 C.F.R. 1.121(b), (c), (d), and (h) may be held not fully responsive.  See M.P.E.P. § 714.02.  Accordingly, Applicant should either traverse the propriety of this ground of rejection or remedy the issue by appropriately amending the claims in this application (or the application with conflicting claims) or by filing a terminal disclaimer.

23.	Claims 1, 2, 5, 7, 8, 10, 12, and 16 are directed to an invention not patentably distinct from claims 15, 16, 18-24, and 26-30 of commonly assigned copending Application No. 15/275,050.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other because for the reasons set forth in the above provisional rejection of claims 1, 2, 5, 7, 8, 10, 12, and 16 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15, 16, 18-24, and 26-30 of copending Application No. 15/275,050.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned copending Application No. 15/275,050, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is 
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

24.	Claims 1, 2, 5-8, 10, 12, and 16-26 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 5-8, 10, 12, 16-26 of copending Application No. 16/985,924.  
The claimed inventions are so substantially similar that for the most part, the claimed subject matter of the copending application anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the copending application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

24.	Claims 1, 2, 5-8, 10, 12, and 16-26 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of copending Application No. 16/363,981.  
Claims 1-21 of the copending application are drawn to a method of treating, preventing, or managing metastasis of CCR5-expressing cancer cells in a subject, comprising administering a therapeutically effective amount of a CCR5 antagonist to the subject; and claim 22 is drawn to a method for identifying a cancer in a subject or a subject subpopulation suitable for treatment with a CCR5 antagonist to treat, prevent, or manage metastasis of CCR5-expressing cancer cells comprising identifying whether a cancerous tissue is enriched for CCR5 and CCL5 expression relative to a counterpart healthy tissue and administering a therapeutically effective amount of a CCR5 antagonist to the subject.

Regarding claim 22, it is submitted that the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the copending application anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the copending application are so substantially similar that for the most part, the claimed subject matter of the copending application anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the copending application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

23.	Claims 1, 2, 5-8, 10, 12, and 16-26 are directed to an invention not patentably distinct from claims 1-22 of commonly assigned copending Application No. 16/363,981.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other because for the reasons set forth in the above provisional rejection.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned copending Application No. 16/363,981, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made 
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

Note:  Depending upon how the claims are amended in response to this Office action, additional rejections or provisional rejections on the ground of nonstatutory obviousness-type double patenting may become necessary or deemed appropriate before any indication of allowable subject matter may be made.

Conclusion
24.	No claim is allowed.

25.	As before noted, the prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	U.S. Patent Application Publication No. 2017/0231991-A1 teaches measuring the CCR5 expression by metastatic tumor cells in a biological sample acquired from a subject to determine if the expression level is elevated to thereby identify the subject as being at risk for developing metastases and then treating the cancer by administering to the subject an effective amount of maraviroc or vicriviroc to inhibit tumor cell migration and invasion and thereby suppress the formation of metastases. 
	Mu et al. (Cancer Res. 2015 May; 75 (9 Suppl.): Abstract # R6-14-06 ) teaches maraviroc and vicriviroc, both inhibitors of human CCR5, are capable of suppressing the migration and invasion of inflammatory breast cancer cells. 
	Lin et al. (Cancer Sci. 2012; 103 (5): 904-12) teaches abundant CCR5 expression by breast cancer lymph node metastases. 
	Vaday et al. (Prostate. 2006; 66: 124-34) teaches TAK-779, a non-peptide antagonist of CCR5, inhibits CCL5-induced prostate cell invasion.
	Mañes et al. (J. Exp. Med. 2003 Nov 3; 198 (9): 1381-9) teaches CCR5 expression 
	Velasco-Velazquez et al. (Cancer Res. 2012; 72 (15): 3839-50) teaches CCR5 antagonist blocks metastasis of basal breast cancer cells.
	Zhang et al. (Oncol. Rep. 2009; 21: 1113-21) teaches the role of CCR5 in breast cancer progression; Zhang et al. teaches an anti-CCR5 antibody is capable of inhibiting invasion of CCR5-expressing breast cancer cells.
	Newly cited, Ochoa-Callejero et al. (PLoS One. 2013; 8 (1): e53992; pp. 1-13) teaches the complex process that was used to determine if maraviroc, a known CCR5 antagonist that has been used to reduce viral load in HIV patients, can be used to treat hepatocellular carcinoma using a mouse model.
	Mencarelli etal. (Transl. Oncol. 2013 Dec; 6 (6): 784-93) teaches CCR5 antagonism by maraviroc reduces the potential for gastric cancer cell dissemination.
	Banys-Paluchowski et al. (Geburtshilfe Frauenheilkd. 2015 Mar; 75 (3): 232-7) teaches the prognostic relevance of circulating tumor cells in molecular subtypes of breast cancer.
	Aldinucci et al. (Mediators Inflamm. 2014; 2014: 292376; pp. 1-12) teaches the role of CCR5 and its ligand CCL5 in the progression of cancer and teaches maraviroc and vicriviroc are CCR5 antagonists that are capable of reducing invasion of basal breast cancer cells.
	U.S. Patent Application Publication No. 20190314371-A1 teaches a method for identifying a cancer in a subject or a subject subpopulation suitable for treatment with a CCR5 antagonist to treat, prevent, or manage metastasis of CCR5-expressing cancer cells comprising identifying whether a cancerous tissue is enriched for CCR5 and CCL5 expression relative to a counterpart healthy tissue and administering a therapeutically effective amount of a CCR5 antagonist to the subject.
	Although not prior art, Yang et al. (Ann. Hepatol. Mar-Apr 2021; 21: 100265; pp. 1-8) teaches the CCR5 antagonist maraviroc significantly inhibited cell proliferation, migration and invasion in HuCCT1 cells and spheroid formation and invasion in KMBC cells.

26.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

27.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        





slr
July 31, 2021



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As an example, it is known that alternative splicing of the gene encoding human “CCR5” gives rise to different transcript variants encoding structurally and functionally disparate isoforms or variants of “CCR5”. See, e.g., Mummidi et al. (J. Biol. Chem. 1997 Dec 5; 272 (49): 30662-71) (see entire document; e.g., the abstract).
        
        2 In this instance, it appears “CCR5” is a designation referring to polypeptides (orthologs) occurring in a very large number of different mammals (and other animals) including, for example, human, mouse, rat, monkey, sheep, goat, chimpanzee, gorilla, camel, and horse.  To which one or more of these polypeptides are the claims directed?
        
        3 It cannot be presumed that “CCR5” is a human polypeptide – this is particularly true since the subject to whom the claims refer may not be a human.  Even so as noted there is more than one isoform of human CCR5 known.
        4 See M.P.E.P. § 2172 (II).
        5 Claim 7 is directed to other “CCR5 inhibitors” but it appears that only maraviroc and vicriviroc are actually described by this application as being capable of inhibiting migration of metastatic breast cancer cells (see, e.g., Figure 3).
        6 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        7 Then, too, Applicant is duly reminded that supporting documents cannot be relied upon to correct the deficiencies of the specification by supplying the necessary and essential teachings, guidance, and exemplification that the specification lacks.  See M.P.E.P. § 2164.05(a).
        
        8 This is because the specification only shows maraviroc and vicriviroc are effectively used to inhibit the migration of metastatic human breast cancer cells through a Matrigel™-coated membrane in vitro (see, e.g., Figure 3).  
        9 Pestell describes “metastasis” as “the transfer of malignant tumor cells, or neoplasm, via the circulatory or lymphatic systems or via natural body cavities, usually from the primary site of neoplasia to a distant site in the body, and subsequent development of secondary tumors or colonies in the new location” (paragraph [0299]).
        
        10 The circulatory system is understood to be an organ system that permits blood and lymph to circulate throughout the body.  Thus, this disclosure is understood to indicate that CCR5-expressing metastatic tumor cells in the blood or lymph are capable of forming colonies (metastases) in organs or tissues remote from the site of the primary lesion unless the colonization is blocked by maraviroc.
        
        11 The circulatory system is understood to be an organ system that permits blood and lymph to circulate throughout the body.
        12 The circulatory system is understood to be an organ system that permits blood and lymph to circulate throughout the body.